                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       LEXINGTON

                                                   )
TABETHA RADER, as Administratrix of the            )
Estate of James Hook,                              )           Civil No. 5:19-cv-00487-GFVT
                                                   )
      Plaintiff,                                   )
                                                   )           MEMORANDUM OPINION
V.                                                 )
                                                   )                   &
PRINCIPLE LONG TERM CARE, INC., et al.,            )                 ORDER
                                                   )
      Defendants.                                  )
                                                   )

                                        *** *** *** ***
        This matter is before the Court on two motions: Defendant Doris Ecton’s Motion to

 Dismiss and Plaintiff Tabetha Rader’s Motion to Remand. [R. 10; R. 11.] These motions

 concern certain inextricably linked procedural issues which, on the whole, are easily resolved.

 For the reasons that follow, Defendant Ecton’s Motion to Dismiss is GRANTED and Plaintiff

 Rader’s Motion to Remand is DENIED without prejudice.

                                                   I

        First, for purposes of clarity, it is necessary to briefly set out the relevant procedural

 history. Ms. Rader originally filed suit against Defendants in Nicholas County Circuit Court on

 November 21, 2019. [See R. 1-1 at 3.] As administratrix of her father’s estate, Ms. Rader

 brought various tort claims against Defendants, stemming from their alleged negligence when

 caring for her father, James Hook, at Johnson Mathers Nursing Homes. Id. at 7–21. In her

 original complaint, Ms. Rader named Doris Ecton as a Defendant, “upon information and belief”

 that she was administrator of the nursing home during Mr. Hook’s time there. Id. at ¶ 8.

        On December 16, 2019, Defendants removed the action to this Court on the basis of
diversity of citizenship. [R. 1 at 2.] The next day Defendant Ecton filed a motion to dismiss,

arguing that she was not a proper defendant because she retired from the nursing home over five

months before Mr. Hook moved in. [R. 10 at 2.] Ms. Rader, upon learning of the timing of Ms.

Ecton’s retirement, filed an Amended Complaint in state court on December 18, 2019—two

days after Defendants effected removal—which replaced Ms. Ecton as Defendant with two other

Kentucky residents: Truly Pennington and Joni Gosser, in their capacities as administrators of

Johnson Mathers Nursing Home. [R. 11 at 2.] Ms. Rader then filed a motion to remand in this

Court on January 6, 2020, arguing that the addition of Ms. Pennington and Ms. Gosser, as

Kentucky residents, “destroys this Court’s diversity jurisdiction.” [R. 11 at 2–3.] Defendants

maintain that federal jurisdiction is proper in this case because Ms. Ecton was not a properly

named defendant to begin with and Ms. Rader’s attempt to amend in state court was ineffectual.

                                                 II

                                                 A

       “After a removal of an action, a federal court acquires total, exclusive jurisdiction over

the litigation.” Crummie v. Dayton-Hudson Corp., 611 F. Supp. 692, 693 (E.D. Mich. 1985)

(citing French v. Hay, 89 U.S. (22 Wall.) 238 (1875)). A “filing of an amended complaint in

state court subsequent to the removal of the cause [is] of no effect.” Id. Thus, the only state court

pleadings a federal court can consider are those filed prior to removal. Id.

       In light of these established principles, it is clear Ms. Rader’s course of action was

procedurally flawed. Her attempt to amend her complaint in state court occurred after the action

was removed to this Court and, therefore, is “of no effect.” Id. This established, for purposes of

Ms. Ecton’s Motion to Dismiss and Ms. Rader’s Motion to Remand, the only complaint this

Court can review is the original complaint.



                                                 2
                                                   B

        The Court first turns to Ms. Ecton’s Motion to Dismiss. Here, Ms. Rader has effectively

conceded that Ms. Ecton is not a proper defendant in this action, given that she retired prior to

Mr. Hook’s stay at the nursing home. 1 Indeed, in her Motion to Remand Ms. Rader explains that

she has attempted to replace Ms. Ecton as a defendant, albeit via her ultimately ineffectual state

court amended complaint. [See R. 11 at ¶ 6.] Relatedly, she has not offered any argument in

opposition to Ms. Ecton’s dismissal. For these reasons, Ms. Ecton’s Motion to Dismiss must be

GRANTED.

                                                   C

        Analysis of Ms. Rader’s Motion to Remand is similarly straightforward. On this motion,

the Court first reiterates an important clarification already established above. Ms. Rader’s

attempt to amend her complaint in state court after removal, adding additional Kentucky

residents, “was of no effect.” Crummie, 611 F. Supp. at 693. Thus, the Court’s inquiry as to the

propriety of Defendants’ removal, including the complete diversity requirement, will properly

focus only on the parties included in the original complaint. This in mind, the Court now turns to

the substance of this inquiry.

        Generally, when an action is removed based on diversity there must be complete

diversity at the time of removal. Coyne v. Am. Tobacco Co., 183 F.3d 488, 492 (6th Cir. 1999).

However, the judicially created doctrine of fraudulent joinder “provides an exception to the

requirement of complete diversity.” Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287

(11th Cir. 1998). Pursuant to this doctrine, the presence of the non-diverse defendants “will not

defeat removal on diversity grounds” where the removing party presents “sufficient evidence that


1
  The Court has no reason to doubt Ms. Ecton’s affidavit in which she represents that her employment at
the nursing home ended over five months before Mr. Hook’s stay. [R. 10-1 at ¶¶ 3–4.]
                                                   3
a plaintiff could not have established a cause of action against [the] non-diverse defendants . . ..”

Coyne, 183 F.3d at 493 (citation omitted). The plaintiff’s motive is immaterial; the “question is

whether a claim could be stated against the party, not why the plaintiff joined the party.” See

Cibik v. Kmart Corp., No. 1:05 CV 923, 2005 WL 8166148, at *3 (N.D. Ohio Aug. 29, 2005).

        In the original complaint, Ms. Ecton was the only non-diverse Defendant named. 2 [See

R. 1-1 at ¶6; R. 10-1 at ¶ 2.] But, in light of the fraudulent joinder doctrine, Ms. Ecton’s

presence is irrelevant because it is clear that Ms. Rader could not have stated a legitimate claim

against her. As pled, the claims against Ms. Ecton stem from her alleged failures to effectively

manage and supervise nursing home staff during Mr. Hook’s stay—a stay that occurred when

Ms. Ecton was already retired. [See R. 1-1 at 15-21; R. 10-1 at ¶ 4.] To this point, as noted, Ms.

Rader has effectively conceded that Ms. Ecton was an improper defendant from the start. [See

R. 11 at ¶ 6.]

        Ms. Ecton aside, complete diversity exists between the parties. As a result, Ms. Rader’s

Motion to Remand, based solely on the contention that there is a lack of complete diversity, is

DENIED without prejudice.

                                                  D

        Given the circumstances, the Court will allow Ms. Rader to attempt to properly amend

her complaint. To do so, she must file an appropriate motion seeking leave. See Fed. R. Civ. P.

15(a)(2). At that point, the Court will then apply 28 U.S.C. § 1447(e) to determine whether the

amendment to the complaint should be allowed. See Davis v. Owners Ins. Co., 29 F. Supp. 3d

938, 942 (E.D. Ky. 2014) (citation omitted). Ms. Rader is granted up to and including Friday,

May 1, 2020 to file any such motion seeking leave to amend. Defendants may then respond in


2
 Aside from Ms. Ecton, the only remaining Defendants are North Carolina residents who are, of course,
diverse from Ms. Rader, a Kentucky resident. [R. 1-1 at ¶¶4–7; R. 1 at 3.]
                                                  4
accordance with the Local Rules. LR 7.1(c).

                                              III

       Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as

follows:

       1. Defendant Ecton’s Motion to Dismiss [R. 10] is GRANTED;

       2. Plaintiff’s Motion to Remand [R. 11] is DENIED without prejudice; and

       3.   Plaintiff may seek leave to file her Amended Complaint, consistent with the

directives of this Order.



       This the 8th day of April, 2020.




                                               5
